United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-51226
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE PARRA-CORTEZ, also known as Jose Martinez Hernandez,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. EP-03-CR-799-DB-ALL
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Jose Parra-Cortez (Parra) appeals his guilty-plea conviction

and sentence for importing 100 kilograms or more of marihuana and

assaulting a federal officer.   Parra argues that his guilty plea

was not knowingly and voluntarily entered, that the district

court failed to comply with FED. R. CRIM. P. 11, and that, with

respect to his sentence, the district court erred by not allowing

him a downward adjustment pursuant to the safety valve provision,

U.S.S.G. § 5C1.2.   Acknowledging the waiver-of-appeal provision


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-51226
                                -2-

in his plea agreement, Parra also couches his arguments on appeal

in terms of ineffective assistance of counsel and prosecutorial

misconduct.

     Parra’s contention that the district court failed at

rearraignment to advise him of the mandatory minimum sentence or

to discuss the fact that the safety valve adjustment was not

included in the plea agreement is belied by the record.   Indeed,

Parra presents no evidence of any Rule 11 violation.    The record

also establishes that Parra knowingly and voluntarily waived the

right to appeal his sentence on any ground except for

prosecutorial misconduct or ineffective assistance of counsel.

See United States v. Melancon, 972 F.2d 566, 568 (5th Cir. 1992).

     His contention that the prosecutor committed prosecutorial

misconduct by stating that Parra qualified for the safety valve

adjustment but not arguing on his behalf at sentencing for

application of the adjustment is without merit.   Furthermore,

there is no evidence in the record that the Government or the

judge made any promise relating to the safety valve adjustment.

     In sum, the only thing that remains of any claims made by

Parra in this proceeding is his ineffective assistance claim

relating to the safety valve adjustment.   The record is not

adequately developed for us to address this issue on direct

appeal.   See United States v. Sanchez-Pena, 336 F.3d 431, 445-46

(5th Cir. 2003).

     AFFIRMED.